DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5, 6 and 8 are rejected under 35 U.S.C. 102(a) as being anticipated by Yamazaki et al. [Yamazaki hereinafter, JP2015166177].
In regard to claim 5, Yamazaki discloses [in Figs. 1, 5 and 6 and the Abstract] a resin molded article constituting an electrostatic-capacitance operation device, comprising: a resin sheet [10] having an operation surface, and an inner surface, at least a whole or a part of the inner surface being a three-dimensional curved surface, and an electrode sheet [16] arranged to contact the inner surface of the resin sheet [10], the electrode sheet [16] providing an electric signal according to an amount of change of electrostatic capacitance generated by a contact operation with respect to the operation surface, wherein the electrode sheet [16] has a passage [at 22].  In regard to the limitation that the passage allows a molten resin for forming the resin sheet to flow therethrough so that the resin sheet contacts another surface of the electrode sheet during molding, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been givensignificant patentable weight. 145 USPQ 656 (CCPA 1965). 
In regard to claim 6, Yamazaki discloses [in Fig. 5] the resin molded article constituting an electrostatic-capacitance operation device according to claim 5, wherein the passage [at 22] is a through hole.  
In regard to claim 8, Yamazaki discloses [in Figs. 1 and 6] the resin molded article constituting an electrostatic-capacitance operation device according to claim 5, wherein the whole or a part of the inner surface is formed as the three- dimensional curved surface having an operation surface side as a curved outer side, or is formed as a three-dimensional curved surface having the operation surface side as a curved inner side.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. [Yamazaki hereinafter, JP2015166177].  Yamazaki discloses [in Figs. 1, 5 and 6] the resin molded article constituting an electrostatic-capacitance operation device according to claim 6.  Yamazaki does not disclose that the through hole is located substantially at a center of the electrode sheet.  It would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to place the through hole substantially at a center of the electrode sheet, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kitano [US 9,335,871], Sugiura [US 9,385,711], and Okawara et al. [US 9,501,102] disclose similar capacitance operation devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/Primary Examiner, Art Unit 2833